IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL A. TOLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-2552

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 23, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Nathaniel A. Toler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.